       Case 1:19-cv-03526-JPO-JLC Document 54 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CURTIS McDANIEL,

                                  Plaintiff,
                                                                   19-CV-3526 (JPO)
                      -against-
                                                                        ORDER
 THE PEOPLE OF THE CITY OF NEW YORK,
 ET AL.

                                  Defendants.

J. PAUL OETKEN, District Judge:

       Plaintiff, currently incarcerated at Rikers Island, brings this pro se action under 42 U.S.C.

§ 1983. By letter dated November 9, 2020, counsel for Defendant the City of New York

informed the Court that the addition of Defendant Thomas William was in error, as no such

officer has ever been employed by the NYPD or was present at the time of the alleged incident.

(Dkt. No. 53.) As such, Defendant Thomas William is terminated from the case, and all claims

against Thomas William are dismissed.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff’s claims against Thomas William are dismissed, sua

sponte. The Clerk of Court is also directed to terminate Thomas William as a Defendant under

Fed. R. Civ. P. 21.

       The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

 Dated:    November 10, 2020
           New York, New York

                                                               J. PAUL OETKEN
                                                           United States District Judge
